DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
	In response to communications sent January 11, 2022, claim(s) 1, 3-11, 13-19, and 21-35 is/are pending in this application; of these claim(s) 1, 11, and 21 is/are in independent form.  Claim(s) 1, 10, 11, 13, 21, 23, 25, and 30 is/are currently amended; claim(s) 18, 19, 22, 24, 26-29, and 31-35 is/are previously presented; claim(s) 3-9 and 14-16 is/are original; claim(s) 2, 12, and 20 is/are cancelled.

Response to Arguments
Applicant’s arguments, see page 10 line 7 – 12 line 22, filed January 11, 2022, with respect to the rejection(s) of claim(s) 1, 3-11, and 13-19 under 35 U.S.C. § 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 U.S.C. § 103 and US 2016/0260033 A1 (“Keyngnaert”) in view of US 2014/0380219 A1 (“Cartan”).
Applicant’s arguments, see page 12 line 23 – page 16 line 15, filed January 11, 2022, with respect to claims 21–35 have been fully considered and are persuasive.  The rejection of claims 21–35 has been withdrawn.

Allowable Subject Matter
Claims 21-35 are allowed.
The following is an examiner’s statement of reasons for allowance:  US 2016/0260033 A1 (“Keyngnaert”) in view of US 2014/0380219 A1 (“Cartan”) does not teach the element of a graphical representation positioned within a first segment representing a dimension within a segment.  For example, 
A similar reference includes US 2007/0005477 A1 (“McAtamney”), which involves concentric sectors and digital asset information.  McAtamney teaches positions within a concentric interface as “small hands” and “large hands” like positions on a clockface.  However, the tips of the “small hands” and “large hands” do not indicate an isolatable asset of a plurality of assets, but instead serves as a divider of the concentric graph depicted in McAtamney’s Figure 1A.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0260033 A1 (“Keyngnaert”) in view of US 2014/0380219 A1 (“Cartan”).

	As to claim 1, Keyngnaert teaches a system for generating a data map (Keyngnaert Figures 21 and 22 and Para [0237]) based on a dynamically updated data set (Keyngnaert Para [0237]: based on a trademark dataset that is dynamically updated by the United States Patent & Trademark Office in a dynamic computing system described in Para [0218]), the system comprising:
a client-side device including a controller and operably connected to a communication network, the controller including a processor and a non-transitory computer readable data storage medium, the processor configured to retrieve from the medium and execute computer readable instructions (Keyngnaert Para [0007] a computer for interfacing with the dynamic trademark repository) to:
receive a data set including one or more data assets (Keyngnaert Para [0237]: a data set of trademark assets), each data asset including four or more attributes (Keyngnaert Para [0238]-[0239] and [0241]-[0242]: the position, size, and color represent indications of underlying attributes, which represent the (1) similarity attribute and the hierarchical attribute based represented by position; (2) search result attributes represented by color; (3) the quantity of relevant results represented by the inward radial positioning; (4) the quantity of irrelevant results represented by outward radial positioning); and
generate and output a graphical data map (Keyngnaert Para [0238]: the segments are part of a radial data map) based on the received data set (Keyngnaert Para [0238]: based on the Trademark data set), the graphical data map including one or more segments (Keyngnaert Para [0238]: the segments of the radial data map), the one or more segments illustrating each of the four or more attributes of the one or more data assets (Keyngnaert Para [0238]: the position, size, and color represent indications of underlying attributes as noted above).
However, Keyngnaert does not teach:
in response to receiving a selection of one segment of the data map included in the graphical data map: 
modify the graphical data map to include the selected one segment and a non-selected segment of the one or more segments and distinguish the selected one segment included in the graphical data map from the non-selected segment, and

	Nevertheless, Cartan teaches:
in response to receiving a selection of one segment of the data map included in the graphical data map (Cartan Para [0068]: selecting a segment of a sunburst wheel): 
modify the graphical data map to include the selected one segment and a non-selected segment of the one or more segments and distinguish the selected one segment included in the graphical data map from the non-selected segment (Cartan Para [0068]:  modify a slice of the sunburst wheel so that one slice is rendered relatively larger than other slices), and
limit a set of data assets loaded into an active memory of the controller to the data assets associated with the selected one or more of the one segment of the data map by pruning data assets from a non-selected segment of the one or more segments of the data map from the active memory (Applicant’s specification does not provide a definition that distinguishes active memory from not active memory; nevertheless, Cartan at Para [0068] teaches that a table, which corresponds to the sunburst wheel, has limited data assets in a limited table in response to the selection of a slice in the sunburst wheel).
Keyngnaert and Cartan are in the same field of information retrieval using concentric user interface elements.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Keyngnaert to include the teachings of Cartan because the pruning of memory in response to a selection in the sunburst wheel results in tandem interfaces for to simplify the exploration of complex data sets in a tabular interface (See Cartan Para [0058]).

As to claim 3, Keyngnaert in view of Cartan teaches the system of claim 1, wherein the data map has a hierarchical data structure (Keyngnaert Para [0239]: the data map has a hierarchical structure).

As to claim 4, Keyngnaert in view of Cartan teaches the system of claim 3, wherein the hierarchical data structure corresponds to a patent classification system (Keyngnaert Para [0239]: the hierarchical classification data structure for trademarks corresponds to the patent classification system because the two classification systems are managed by the same common entity, the United States Patent & Trademark Office and share common owners of the respective intellectual property).

As to claim 5, Keyngnaert in view of Cartan teaches the system of claim 3, wherein the data map is a radial data map (Keyngnaert para [0238]: the segments are part of a radial data map).

As to claim 6, Keyngnaert in view of Cartan teaches the system of claim 5, wherein the four or more attributes of each data asset includes a radial position of each data asset within a segment of the radial data map (Keyngnaert Para [0239]: the quantity of relevant results represented by the inward radial positioning).

As to claim 7, Keyngnaert in view of Cartan teaches the system of claim 5, wherein the four or more attributes of each data asset includes a circumferential location of each data asset within the segment of the radial data map (Keyngnaert Para [0240]: the size or width is the circumferential location of the quantity attribute of each asset within the segment of the data map).

As to claim 8, Keyngnaert in view of Cartan teaches the system of claim 5, wherein the four or more attributes of each data asset includes a shape of the data asset (Keyngnaert Para [0239]: the attributes determine the radial and circumferential location, which comprise the shape of the data asset in the visualization).

(Keyngnaert [0241]: the color of the segment of the radial map represents an attribute).

As to claim 10, Keyngnaert in view of Cartan teaches the system of claim 1, wherein the processor is configured to distinguish the selected one segment included in the graphical data map from the non-selected segment by making the selected one segment be the only segment of the data map that includes a data asset displayed in the data map (Cartan Para [0068]:  modify a slice of the sunburst wheel so that one slice is rendered relatively larger than other slices).

As to claim 11, Keyngnaert teaches a method of generating a data map (Keyngnaert Figures 21 and 22 and Para [0237]) based on a dynamically updated data set (Keyngnaert Para [0237]: based on a trademark dataset that is dynamically updated by the United States Patent & Trademark Office in a dynamic computing system described in Para [0218]), the method comprising:
retrieving a data set from a database (Keyngnaert Para [0237]: a data set of trademark assets; for example the database can be stored as part of a similarity engine taught in Para [0061]), the data set including one or more data assets, each data asset including four or more attributes (Keyngnaert Para [0238]-[0239] and [0241]-[0242]: the position, size, and color represent indications of underlying attributes, which represent the (1) similarity attribute and the hierarchical attribute based represented by position; (2) search result attributes represented by color; (3) the quantity of relevant results represented by the inward radial positioning; (4) the quantity of irrelevant results represented by outward radial positioning);
transmitting the data set to a client-side device over a communication network (Keyngnaert Para [0012] transmitting to a client-side device having a graphical user interface);
receiving a modified data set from the client-side device (Keyngnaert Para [0095]: search and retrieval of data sets using a candidate retrieval engine and graphical user interface; the filtered data can drive a database, such as the similarity engine storing trademark data for machine learning taught in Para [0061]); and
storing the modified data set from the client-side device in the database (Keyngnaert Para [0095]: storing retrieved data for the candidate processing engine; for example, Para [0061] teaches storing modified trademark information in a similarity engine).
generating the data map (Keyngnaert Para [0238]: the segments are part of a radial data map) based on the modified data set (Keyngnaert Para [0238]: based on the Trademark data set), the data map including a plurality of segments (Keyngnaert Para [0238]: the segments of the radial data map), each of the plurality of segments illustrating each of the four or more attributes of a subset of the data assets included in the one or more data assets (Keyngnaert Para [0238]: the position, size, and color represent indications of underlying attributes as noted above).
However, Keyngnaert does to teach:
in response to receiving a selection of one segment of the plurality of segments included in the data map, modifying the data map to include the selected one segment and a non-selected segment of the plurality of segments and isolating one selected segment of the data map, wherein isolating the selected one segment includes displaying the selected one isolated segment of the data map in a different and highlighted form compared to the non-selected segment to distinguish the isolated selected segment from a non-selected segment on the data map.
Nevertheless, Cartan teaches:
in response to receiving a selection of one segment of the plurality of segments included in the data map (Cartan Para [0068]: selecting a segment of a sunburst wheel), modifying the data map to include the selected one segment and a non-selected segment of the plurality of segments and isolating one selected segment of the data map, wherein isolating the selected one segment includes displaying the selected one isolated segment of the data map in a different and highlighted form compared to the non-selected segment to distinguish the isolated selected segment from a non-selected segment on the data (Cartan Para [0068]:  modify a slice of the sunburst wheel so that one slice is rendered relatively larger than other slices).
Keyngnaert and Cartan are in the same field of information retrieval using concentric user interface elements.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Keyngnaert to include the teachings of Cartan because the pruning of memory in response to a selection in the sunburst wheel results in tandem interfaces for to simplify the exploration of complex data sets in a tabular interface (See Cartan Para [0058]).

As to claim 13, Keyngnaert in view of Cartan teaches the method of claim 11, further comprising, in response to receiving the selection of the one segment of the plurality of segments of the data map (Keyngnaert Para [0238]: user-selectable segments) limiting a set of data assets loaded into an active memory of a controller to the data assets associated with the selected one segment of the plurality of the one or more segments of the data map (Keyngnaert Para [0238]: the Candidate Retrieval Engine retrieves trademark asset results fitting into the selected segment on the map; Keyngnaert Para [0014]: provides further evidence of a client-server architecture).

As to claim 14, Keyngnaert in view of Cartan teaches the method of claim 11, wherein the data map has a hierarchical data structure (Keyngnaert Para [0239]: the data map has a hierarchical structure).

As to claim 15, Keyngnaert in view of Cartan teaches the method of claim 14, wherein the hierarchical data structure corresponds to a patent classification system (Keyngnaert Para [0239]: the hierarchical classification data structure for trademarks corresponds to the patent classification system because the two classification systems are managed by the same common entity, the United States Patent & Trademark Office and share common owners of the respective intellectual property).

As to claim 16, Keyngnaert in view of Cartan teaches the method of claim 14, wherein the data map is a radial data map (Keyngnaert para [0238]: the segments are part of a radial data map).

As to claim 17, Keyngnaert in view of Cartan teaches the method of claim 16, wherein the four or more attributes of each data asset includes a radial position of a graphical representation of a data asset within the selected segment of the radial data map (Keyngnaert Para [0239]: the quantity of relevant results represented by the inward radial positioning; Keyngnaert Para [0238]: it is the filled area of the segments that are a graphical representation within a segment, and it is the dimensions of the segment convey the information embodied by the filled area of the segment).

As to claim 18, Keyngnaert in view of Cartan teaches the method of claim 16, wherein the four or more attributes of each data asset includes a circumferential location of a graphical representation of a data asset within the selected segment of the radial data map (Keyngnaert Para [0240]: the size or width is the circumferential location of the quantity attribute of each asset within the segment of the data map; Keyngnaert Para [0238]: it is the filled area of the segments that are a graphical representation within a segment, and it is the dimensions of the segment convey the information embodied by the filled area of the segment).

As to claim 19, Keyngnaert in view of Cartan teaches the method of claim 16, wherein the four or more attributes of each data asset includes a shape or a color of a graphical representation of a data asset within the selected segment of the radial map (Keyngnaert Para [0239]: the attributes determine the radial and circumferential location, which comprise the shape of the data asset in the visualization; Keyngnaert Para [0238]: it is the filled area of the segments that are a graphical representation within a segment, and it is the dimensions of the segment convey the information embodied by the filled area of the segment).

As to claim 20, Keyngnaert in view of Cartan teaches the method of claim 11, further comprising isolating a selected segment of the data map, the isolated segment of the data map being the only segment of the data map that includes a data asset displayed in the data map when the selected segment is isolated (Cartan Para [0068]:  modify a slice of the sunburst wheel so that one slice is rendered relatively larger than other slices to limit the data assets that are visible).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2007/0005477 A1 (“McAtamney”):  concentric sectors and digital asset information.
The following art has previously been made of record:
US 2018/0089161 A1:  Pertinent insofar as the provision patent applications differ.
US 2015/0220535 A1:  Pertinent because of circular visualizations of patent documents.
US 2012/0240064 A1:  Sunburst visualization of financial asset data.
US 2006/0167839 A1 (“Lind”):  Lind Para [0045]:  dynamically pruning itemset entries from memory when they are not in use; Lind Para [0024] suggests that the memory is active memory because it is not “paged” memory.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse P Frumkin whose telephone number is (571)270-1849. The examiner can normally be reached Monday - Saturday, 10-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on (571) 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSE P FRUMKIN/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        March 26, 2022